Citation Nr: 0508167	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  The appellant is the veteran's widow. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Boston, 
Massachusetts, which denied the appellant's claim for service 
connection for the cause of the veteran's death. 

In the appellant's July 2002 substantive appeal (VA Form 9), 
she requested a hearing before the Board in Washington, D.C.  
In October 2002 she was notified that her hearing had been 
scheduled for November 20, 2002.  In October 2002, her 
representative requested that the hearing be rescheduled at 
the RO.  The case was remanded by the Board in November 2002 
to afford the appellant a hearing at the RO.  In April 2003, 
she was notified that her hearing had been scheduled for May 
21, 2003.  However, on April 9, 2003 she canceled the 
scheduled hearing.  She has not since made a request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal in light of the appellant's 
withdrawal of her hearing request.  See 38 C.F.R. § 20.702(e) 
(2004).

In August 2003 the Board remanded the appellant's claim to 
the RO for additional procedural development in light of the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The 
development was completed, and the case was returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's death certificate reports that he died in 
October 2001; the immediate cause of death was glioblastoma 
of the brain.

3.  At the time of the veteran's death, and during the 
veteran's lifetime, he was not service-connected for any 
disabilities.

4.  The veteran's death-causing brain tumor was not 
manifested in service or within one year following the 
discharge from active duty, and is not shown to have been 
related to service or to any herbicide exposure therein.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA and its implementing regulations, provide that upon 
the submission of a substantially complete application for 
benefits, VA will notify a claimant of the information and 
evidence needed to substantiate a claim, and of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  As part of this duty, VA will advise claimants 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  The VCAA and implementing regulations also 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the May 
2002 statement of the case, the January 2005 supplemental 
statement of the case and November 2001, February 2003 and 
January 2004 correspondence from the RO, the appellant has 
been given notice of the evidence necessary to substantiate 
her claim on appeal.

In particular, the Board notes letters from VA dated in 
February 2003 and January 2004, in which the appellant was 
advised of the type of evidence necessary to substantiate her 
claim on appeal.  In these letters, the appellant was advised 
of her and VA's responsibilities under the VCAA, including 
what evidence should be provided by the appellant , and what 
evidence should be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in this case, VCAA 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in providing such notice after 
the initial denial.  Pelegrini v. Principi, at 120, 122-4.  
The Court went on to say, that "there is no nullification or 
voiding requirement [of RO decisions issued prior to VCAA 
notice] either explicit or implicit in this decision.  Id.

In any event, the appellant in this case was not prejudiced 
by the delayed notice.  If she submitted additional evidence 
substantiating her claim, she would have received the same 
benefit as if she submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claim 
without obtaining a medical opinion as to the etiology of the 
veteran's brain cancer.  As will be discussed below, there is 
no competent evidence that the veteran's fatal brain tumor 
may be related to service.  Accordingly, a medical opinion 
discussing the etiology of the veteran's brain tumor is not 
required under the provisions of 38 U.S.C.A §5103A (d) (West 
2002).

Given this record, there is no reasonable possibility that 
further assistance would substantiate the claim.  38 U.S.C.A. 
§ 5103A(d).  The Board will, therefore, proceed to consider 
the claim on its merits.

Factual Background

The veteran served in the United States Marine Corp from 
September 1966 to September 1968, with service in Vietnam 
from October 20, 1967 to August 27, 1968.  He was not treated 
for cancer while in service; and no such notations were made 
at separation.

Private outpatient treatment notes dated from December 1975 
to June 2001, show treatment for a variety of disorders.  An 
October 2000 treatment note indicated treatment for a large 
glioblastoma of the right temporal lobe.

In October 2000, the veteran was admitted to a private 
hospital with complaints of syncope and headaches.  A 
computerized tomography (CT) scan of the head was performed 
and it revealed an extensive space occupying process in the 
right temporoparietal region with marked shift of midline 
structures to the opposite side.  Subsequent magnetic 
resonance imaging (MRI) testing showed a large mass arising 
from the right temporal lobe with a surrounding zone of edema 
and significant mass-effect upon the ventricular system, as 
well as mass-effect upon the brainstem likely representing a 
high-grade astrocytoma/glioblastoma multiforme.

The veteran was transferred to another private hospital and 
underwent a complete neurodiagnostic evaluation which 
revealed the probable presence of a primary brain tumor.  The 
diagnostic impressions were large right cerebral tumor of 
uncertain etiology, question primary brain lesion versus 
metastatic disease; probable complex partial seizure; 
headaches likely related to increased intercranial pressure.  
The veteran underwent a right temporal lobe craniotomy which 
proved to be glioblastoma multiforme and thereafter underwent 
a  course of radiation therapy from October to December 2000.   

A February 2001 MRI revealed a marked increase in the degree 
of vasogenic edema throughout the veteran's right hemisphere.  
The findings were consistent with the progression of a tumor.

At an April 2001 examination performed for VA by QTC Medical 
Services, the veteran presented with a history of a malignant 
brain tumor, diagnosed in October 2000.  He reported surgery 
followed by radiation treatment and complained of impaired 
vision, an increase in memory problems and increased fatigue.  
The diagnosis was malignant brain tumor.

In a July 2001 statement B.C.C., M.D., reported that the 
veteran was diagnosed and treated for a gliosarcoma.  He 
added that "according to the Veterans Affairs 
specifications, this type of malignancy may be related to 
Agent Orange."

The death certificate shows that the veteran died in October 
2001, with the cause of death being listed as glioblastoma of 
the brain, which had had its onset one year earlier.

In an October 2001 statement P.A.L., M.D., wrote that the 
veteran was diagnosed with glioblastoma of the right temporal 
lobe in September 2000.

In a statement dated in October 2001, T.S.K., M.D., noted 
that the veteran had been diagnosed and treated for malignant 
glial type brain tumor.  He also wrote that "according to 
the Veterans Affairs specifications, that type of malignancy 
may be related to Agent Orange."

In a November 2001 statement, a Hospice Clinical Coordinator 
reported that the veteran was admitted to her facility with a 
diagnosis of glioblastoma.  During the last week of his life, 
he experienced pain which radiated down his spine.  The 
coordinator opined that it was likely that he could have had 
metastases to the meninges.

In a July 2002 statement, the appellant stated that before 
the veteran  entered the military he was in outstanding 
condition.  She felt that experiments completed in Vietnam, 
to include the spraying of Agent Orange, and other biological 
agents, contributed to the veteran's brain tumor.

 Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Certain diseases, including brain tumors, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran was not service-connected for any disorders at 
the time of his death.   The cause of the veteran's death was 
glioblastoma of the brain.  There is no evidence of such a 
cancer in service, or in the first post-service year so as to 
warrant presumptive service connection for such a disability 
as a chronic disorder under 38 C.F.R. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

It is contended that the veteran's brain tumor was caused by 
his exposure to herbicides during his service in the Vietnam 
War.  The record shows that the veteran served in Vietnam, 
and his exposure to herbicides is conceded.  38 C.F.R. § 
3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a series of diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, providing for the rebuttable 
presumption of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) lists the disabilities for which service 
connection may be granted on a presumptive basis.  A brain 
tumor is not listed among those disabilities.  38 U.S.C.A. § 
1116.

VA has determined that there is no positive association 
between exposure to herbicides and any condition for which 
the VA has not specifically determined that a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600-
42608 (June 24, 2002).  

Recently, VA published a list of conditions for which a 
presumption of service connection based on exposure to 
herbicides used in Vietnam during the Vietnam War is not 
warranted.  See 67 Fed. Reg. 42600-42608 (June 24, 2002).  
That list of conditions includes brain tumors.  The authority 
for such a finding stemmed from a provision of the Agent 
Orange Act of 1991, which permitted the Secretary of the VA 
to enter an agreement with the National Academy of Sciences 
(NAS), who reviewed and summarized the scientific evidence 
concerning the association between exposure to herbicides 
used in Vietnam during the Vietnam War and each disease 
suspected to be associated with such exposure.   The NAS 
conducted studies, and, on the basis of all available 
evidence, concluded that the credible evidence against an 
association between brain tumors and herbicide exposure 
outweighed the credible evidence for such an association.

Even though VA has found no association between brain tumors 
and herbicide exposure, the veteran could still establish 
service connection with competent medical evidence linking 
that disease to service, or with medical or scientific 
evidence that the fatal brain tumor was caused by herbicide 
exposure.  The fact that the veteran's disorder does not meet 
the requirements of 38 C.F.R. § 3.309(e) does not preclude 
service connection with proof of direct causation.  Combee v 
Brown, 34 F.3rd. 1039, 1042, (Fed. Cir. 1994),

In light of Combee, the Board has not only considered whether 
the veteran has a disability listed in 38 C.F.R. § 3.309(e), 
that could have caused his death, but has also considered if 
the brain tumor is the result of active service under 38 
U.S.C.A. §§ 1110, 1112, 1131 and 38 C.F.R. § 3.303(d).  

The Board has reviewed the medical records, but 
significantly, none of these records associates the fatal 
brain tumor with Agent Orange exposure, or any other disease 
or injury in service.  

The appellant's representative has pointed to the July 2001 
and October 2001  private medical statement as relating the 
brain tumor to Agent Orange exposure.  Those statements, 
however, only state that according to VA "specifications," 
the type of malignancy which the veteran suffered from might 
be related to Agent Orange.  These statements are incorrect 
as illustrated by the law explained above.  The private 
physicians did not provide opinions otherwise linking the 
fatal brain tumor to service.

With regard to the appellant's own contention that the 
veteran's brain tumor was the result of exposure to herbicide 
or other biologic agents in service, the Court has made it 
clear that a layperson is not competent to provide evidence 
in matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1992).   The appellant is 
a layperson, and lacks the medical expertise for her opinion 
in this matter to be competent medical evidence.

In the present case the preponderance of evidence is against 
a finding that the cause of the veteran's death was related 
to his active duty service.  It follows that the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


